



Exhibit 10.2
UNIVEST FINANCIAL CORPORATION


FORM OF PERFORMANCE BASED RESTRICTED STOCK UNIT AGREEMENT


[Date]


This RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) is entered into and becomes
effective as of the [Date], by and between UNIVEST FINANCIAL CORPORATION (the
"Corporation") and [Name] (the "Grantee").


W I T N E S E T H:


WHEREAS, the Board of Directors of the Corporation (the "Board") adopted the
Univest 2013 Long-Term Incentive Plan (the “Plan”), which became effective on
April 16, 2013, and is administered by a committee (the "Committee") designated
by the Board (all references hereinafter to the Board shall include the
Committee); and


WHEREAS, the Board approved an Amended and Restated Plan, which became effective
the 5th day of December, 2018, which also allows for the issuance of Restricted
Stock Units; and


WHEREAS, pursuant to the terms and conditions of the Plan, the Corporation now
desires to grant to the Grantee Restricted Stock Units.; and


WHEREAS, any capitalized terms not defined in this Agreement shall have the same
meaning as specified in the Plan.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereto do mutually covenant and agree as follows:


I.    GRANT OF RESTRICTED STOCK UNITS


The Corporation hereby agrees to issue to Grantee [Number] Restricted Stock
Units at no cost to the Grantee, subject to the terms and conditions of this
Agreement and the Plan, provided that the Grantee has delivered to the
Corporation a signed copy of this Agreement. The amount of Restricted Stock
Units granted in this paragraph represents the Target RSUs.


II.     VESTING PERIOD


Restricted Stock Units will vest, provided the Grantee remains an employee with
the Corporation on [Date] (the “Vesting Date”) based on the Corporation’s
three-year performance for the period beginning [Date] (1) as compared to the
SNL Small Cap Bank and Thrift Index (“Select Peer Group”), unweighted average
Return on


1

--------------------------------------------------------------------------------





Average Assets (“ROA”) for the members of such Select Peer Group and (2) as
compared to a cumulative three-year earnings per share (“EPS”) target. Both
criteria are weighted at 50%.


The Board, in its sole discretion, may make adjustments, substitutions or other
modifications in the Select Peer Group to reflect changes in the constitution,
organization or existence of Select Peer Group members (for example, as the
result of a merger or reorganization). The Board, in its sole discretion, may
also make adjustments in the actual ROA and EPS results to reflect non-recurring
or unusual items (for example, merger charges, branch closure costs, BOLI
gains).


Vesting determined based upon the Corporation’s relative performance as detailed
below:


RSUs Vested
Optimum


[150% of Target]
Target


[Target Shares]
Threshold


[50% of Target]
Performance Metrics:
 
 
 
(1) Peer Group ROA
75% or greater
55%
35% - 55%
(2) 3 Year EPS Target
$8.34
$6.95
$5.56

 
The number of shares that vest will be interpolated between performance levels.
No vesting will occur if the three-year average ROAA is less than 50 basis
points.


Should a Grantee’s termination of service as an employee of the Corporation be a
result of death or disability, unvested Restricted Stock Units shall vest as of
the date of death or disability based on “Pro-Rata Calculation” which will be
determined based upon the length of grantee’s employment with the Corporation
from the date of this Agreement through the date of death or disability as
compared to the vesting date. The RSUs to vest shall be determined based on the
higher of (a) Target RSUs times the Pro-Rata Calculation or (b) RSUs earned
based on actual performance through date of death or disability times the
Pro-Rata calculation.


Should Grantee’s termination of service as an employee of the Corporation be a
result of voluntary or involuntary termination, whether or not for cause,
unvested Restricted Stock Units shall be forfeited to the Corporation by the
Grantee at no cost to the Corporation, and the Grantee shall have no further
rights with respect to such forfeited Restricted Stock Units.


Should a Grantee’s termination of service as an employee of the Corporation be
due to retirement, unvested Restricted Stock Units shall be forfeited to the
Corporation by the Grantee at no cost to the Corporation, and the Grantee shall
have no further rights with respect to such forfeited Restricted Stock Units.
Notwithstanding the foregoing, should any RSUs be unvested at the time of the
Grantee’s termination of employment with the


2

--------------------------------------------------------------------------------





Corporation for retirement in the event that (a) Grantee continuously remains an
employee of the Corporation from the date of this Agreement through the
Grantee’s Retirement Date (as hereinafter defined), (b) Grantee’s Retirement
Date occurs at least one-year from the date of this Agreement, and (c) prior to
the Vesting Date, Grantee has not, other than in the ordinary course of
performing duties as an employee of the Corporation or as otherwise agreed by
the Corporation in writing, engaged in a Competitive Business (as hereinafter
defined), directly or indirectly, as an individual, partner, shareholder,
director, officer, principal, agent, employee, trustee, consultant, or in any
relationship or capacity, as determined by the Corporation in its sole
discretion, then the Restricted Stock Units will not automatically be forfeited
and the Grantee will qualify for vesting of a portion of the Restricted Stock
Units based upon the performance criteria set forth herein.


Such vesting, if applicable, will take place on the original Vesting Date and
will be determined in the Corporation’s sole discretion on a pro-rata basis
based upon the length of Grantee’s employment with the Corporation from the date
of this Agreement through the Retirement Date as compared to the Vesting Date.
“Retirement Date” shall mean the later to occur of (i) the first day of the
month following the Grantee’s sixty-fifth (65th) birthday, or (ii) the date that
Grantee actually retires as an employee of the Corporation or its subsidiaries.
“Competitive Business” shall mean any financial institution in the commercial or
retail banking, insurance or financial services business in competition with the
Corporation, or any current or future affiliate or subsidiary, but shall not
include the ownership, solely as an investment, of two percent (2%) or less of
the outstanding equity securities (measured by value) of any publicly traded
bank or financial institution.


Notwithstanding the foregoing, after the date that is six (6) months following
the date of the grant and upon a Change in Control, unvested Restricted Stock
Units shall become fully vested based on the higher of (a) Target RSUs or (b)
RSUs earned based on actual performance.


III.    CERTIFICATES


On or as soon as practicable after the vesting of any Restricted Stock Units,
the Corporation shall promptly deliver to the Grantee, either electronically
through book-entry at the Corporation’s transfer agent or physically one or more
certificates representing whole shares of Common Stock (one share of common
stock for each Restricted Stock Unit) ; provided, however, the Corporation shall
not be liable to the Grantee, the Grantee's personal representative or the
Grantee's successor(s)-in-interest for damages relating to any delays in issuing
the certificates, any loss of the certificates or any mistakes or errors in the
issuance of the certificate or in the certificates themselves.


IV.
RESTRICTED STOCK UNIT HOLDER RIGHTS



As Restricted Stock Units are not shares of the Corporation’s Common Stock,
subject to the terms of this Agreement, the Grantee shall have no rights of a
shareholder with respect to the Restricted Stock Units including no right to
vote. Dividend equivalents attributable to Restricted Stock Units will be
credited to a Grantee account and shall be


3

--------------------------------------------------------------------------------





distributed in cash upon settlement of such Restricted Stock Units. Dividend
equivalents will not earn interest and if the Restricted Stock Unit is forfeited
for any reason, the Grantee will have no right to such Dividend Equivalent. Upon
payment of the vested Restricted Stock Units in shares of Common Stock, the
Grantee will obtain full dividend, voting and other rights as a shareholder of
the Corporation. Any beneficiary, heir or legatee of the Grantee shall receive
the rights herein granted with respect to any vested Restricted Stock Units,
subject to the terms and conditions of this Agreement. Any transferee of such
rights shares shall agree in writing to be bound by the terms and conditions of
this Agreement.


V.    NO RIGHTS TO CONTINUED SERVICE


The grant made under the Plan and this Agreement shall not confer on the Grantee
any right to continue serving as an employee of the Corporation, and this
Agreement shall not be construed in any way to limit the Corporation’s right to
terminate or change the terms of the Grantee's service as an employee.


VI.    TRANSFERABILITY


The Grantee shall not sell, transfer, pledge, assign or otherwise encumber any
Restricted Stock Units, and the Restricted Stock Units shall not be subject to
execution, attachment or similar process.


VII.    TAX MATTERS


The Grantee agrees to make appropriate arrangements with the Corporation for
satisfaction of any applicable federal, state or local income tax withholding
requirements or like requirements, including payment to the Corporation, if
requested, upon settlement of any Restricted Stock Units. The Grantee has
reviewed with the Grantee’s own tax advisor(s) the federal, state and local tax
consequences of acquiring the Restricted Stock Units, and the Grantee is relying
solely on such advisor(s) and not on any statements or representations by the
Corporation or any of its agents. The Grantee understands and agrees that the
Grantee shall be solely responsible for the Grantee’s tax obligations resulting
from the transactions contemplated by this Agreement.


VIII.
SECURITIES LAWS



Upon the issuance of the Restricted Stock Units, Grantee will make or enter into
such written representations, warranties and agreements as the Corporation may
reasonably request in order to comply with applicable securities laws or with
the Plan.


IX.    LEGAL NOTICES


Any legal notice necessary under this Agreement shall be addressed to the
Corporation in care of its Secretary at the principal executive office of the
Corporation and to the Grantee at the address appearing in the personnel records
of the Corporation for such Grantee or to either party at such other address as
either party may designate in writing to the other. Any such notice shall be
deemed effective upon receipt thereof by the addressee.


4

--------------------------------------------------------------------------------





X.    CHOICE OF LAW


The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of Pennsylvania and applicable federal law.


XI.    INCORPORATION OF PLAN PROVISIONS


This Agreement is expressly subject to the terms and conditions of the Plan,
which is incorporated herein by reference. In the event of any conflict between
any one or more of the provisions of this Agreement and the Plan, the terms of
the Plan shall govern.


XII.    REPRESENTATIONS OF GRANTEE


The Grantee represents and warrants to the Corporation that the Grantee:


(a) has received, read and understood the Plan and this Agreement and agrees to
abide by and be bound by their terms and conditions;


(b) understands that the Grantee’s acquisition of Common Stock as payment for
vested Restricted Stock Units is expressly conditioned upon compliance with the
Securities Act and all applicable state securities laws, and the Grantee agrees
to cooperate with the Corporation to ensure compliance with such laws.


XIII.    ADJUSTMENTS


(a) The number of the Restricted Stock Units shall be subject to proportionate
and equitable adjustments, consistent with the terms of the Plan, in the event
of a change in the number of issued shares of Common Stock resulting from stock
splits or reclassifications of shares, or in any like capital adjustments, or
the payment of any stock dividends. The Board shall make the adjustments
required under this Paragraph XIII, and determinations of the Board as to what
adjustments shall be made, and the extent thereof, shall be final, binding and
conclusive.


(b) The existence of the Plan and this Agreement shall not affect in any way the
right of the Board or the shareholders of the Corporation to make or authorize
any adjustment, recapitalization, reorganization, or other change in the
Corporation’s capital structure or its business, any merger or consolidation or
other transaction involving the Corporation, any issuance of shares of Common
Stock or any other securities of the Corporation (including bonds, debentures or
shares of preferred stock ahead of or affecting the Common Stock or the rights
thereof), the dissolution or liquidation of the Corporation or any sale or
transfer of all or any part of the Corporation's assets or business, or any
other corporate act or proceeding by or for the Corporation.


XIV.    ADMINISTRATION AND AMENDMENT


The Board shall interpret this Agreement and shall prescribe such rules and
regulations in connection with the operation of the Agreement as the Board
determines in


5

--------------------------------------------------------------------------------





good faith to be advisable. The Board may unilaterally amend the Plan and this
Agreement to the extent necessary for compliance with any changes in applicable
tax, securities or other legal requirements. Further, the Board may unilaterally
amend or rescind its rules and regulations from time to time, provided such
action shall not impair the Grantee’s substantive rights under this Agreement.
The good-faith interpretation by the Board of any of the provisions of this
Agreement shall be final and binding upon the Corporation and the Grantee.


XV.    HEADINGS


The headings contained in this Agreement are for convenience only and shall not
affect the meaning or interpretation of this Agreement.


XVI.    COUNTERPARTS


This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.


XVII.    ENTIRE AGREEMENT


This Agreement constitutes the entire understanding between the Corporation and
the Grantee with respect to the subject matter hereof and , except as provided
in Section XIV, no amendment, modification or waiver of this Agreement, in whole
or in part, shall be binding upon the Corporation, unless in writing and signed
by an authorized officer of the Corporation.


IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, and the
Grantee have executed and delivered this Agreement effective as of the date and
year first above written.


 
 
UNIVEST FINANCIAL CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
[Name]
 
 
 
 
 
 
(CORPORATE SEAL)
 
Title:
Chief Financial Officer
 
 
 
 
 



GRANTEE ACKNOWLEDGES AND AGREES THAT THE FORFEITURE RESTRICTIONS ON THE
RESTRICTED STOCK UNITS SHALL LAPSE, IF AT ALL, ONLY AS EXPRESSLY STATED IN THIS
AGREEMENT (NOT THROUGH BEING ISSUED THE RESTRICTED STOCK UNITS).


 
 
 
GRANTEE
 
 
 
 
 
 
 
 
 
 
 









6